          Case 4:19-cv-06769-HSG Document 106 Filed 02/02/21 Page 1 of 7




 1   John M. Desmarais (CA SBN 320875)
     Ameet A. Modi (CA SBN 331660)
 2   Emily H. Chen (CA SBN 302966)
     DESMARAIS LLP
 3   101 California Street, Suite 3070
     San Francisco, CA 94111
 4   Tel: (415) 573-1900
     Fax: (415) 573-1901
 5   jdesmarais@desmaraisllp.com
     amodi@desmaraisllp.com
 6   echen@desmaraisllp.com

 7   [Additional Counsel Listed on Signature Page]

 8   Counsel for Apple Inc.

 9
                                    UNITED STATES DISTRICT COURT
10                                NORTHERN DISTRICT OF CALIFORNIA
11

12
        APPLE INC.,                                           Case No. 4:19-cv-06769-HSG
13
                                  Plaintiff,
14                                                            ADMINISTRATIVE MOTION FOR
                                                              RELIEF FROM PROTECTIVE
15                        v.                                  ORDER
16      IXI MOBILE (R&D) LTD., et al.,
17                                Defendants.
18

19

20

21

22

23

24

25

26

27

28


     Administrative Motion for Relief from Protective Order         Case No. 4:19-cv-06769-HSG
          Case 4:19-cv-06769-HSG Document 106 Filed 02/02/21 Page 2 of 7


 1           In accordance with Civil Local Rule 7-11, Apple Inc. submits this motion for an order

 2   granting relief from the Protective Order in this litigation. Apple acknowledges that this litigation

 3   was recently stayed by the Court’s January 26, 2021 Order. See Dkt. No. 105. Apple respectfully

 4   requests the Court’s attention to this motion because it relates to upcoming deadlines in co-pending

 5   litigation, Intel Corp. v. Fortress Investment Group et al., 3:19-cv-07651-EMC (N.D. Cal.)

 6   (“Antitrust Litigation”). Counsel for Apple in this case contacted counsel for IXI regarding the

 7   request that is the subject of this motion prior to the Court’s recent stay order. In particular, Apple’s

 8   counsel contacted IXI’s counsel on January 21, 2021 regarding the relief requested herein. Matty

 9   Decl. ¶ 1; Ex. 1.1 The parties’ counsel met and conferred on January 26, 2021, prior to the Court’s

10   stay order issued later that day, and were unable to reach agreement regarding Apple’s request.

11   Matty Decl. ¶ 2. Apple’s counsel followed up with IXI’s counsel on January 27, January 28,

12   February 1, and February 2, but remained unable to reach agreement regarding Apple’s request.

13   Id. ¶ 3; Ex. 1.

14           Apple and Intel Corporation filed suit against various defendants, including IXI IP, LLC, on

15   November 20, 2019 in the Antitrust Litigation. On August 4, 2020, Apple and Intel filed an

16   amended complaint. In their complaint and amended complaint, Apple and Intel are challenging the

17   defendants’, including IXI IP, LLC, anticompetitive scheme of acquiring substitute and

18   complementary patents in particular markets relating to electronic devices and components or

19   software therein and processes used to manufacture them, and then using their aggregated portfolio

20   to obtain patent royalties greatly exceeding the value of the alleged inventive contributions of and

21   competitive prices for the patents. Apple and Intel have alleged in the Antitrust Litigation that the

22   U.S. Patent Nos. 7,039,033 (the “’033 patent”) and 7,295,532 (the “’532 patent”) asserted in this

23   litigation are among those that have been aggregated anticompetitively.

24           On January 6, 2021, the district court dismissed Apple and Intel’s amended complaint and

25   noted that Apple and Intel “could have… asked the courts presiding over [certain underlying]

26

27
     1
28    Citations to “Matty Decl.” refer to the Declaration of Brian Matty and its exhibits, filed
     concurrently.

                                                              1

     Administrative Motion for Relief from Protective Order             Case No. 4:19-cv-06769-HSG
          Case 4:19-cv-06769-HSG Document 106 Filed 02/02/21 Page 3 of 7


 1   infringement suits [against Apple] for relief from the protective order so that they could make a

 2   filing under seal in this case” in order to provide evidence to support these allegations, including

 3   about how much one of the defendants “paid to acquire” patents at issue in the markets. 3:19-cv-

 4   07651-EMC, ECF No. 230 at 26 n.9. The district court further noted “shortcomings” it perceived in

 5   Apple and Intel’s allegations about how the defendants are alleged to have “extracted

 6   supracompetitive royalties,” including that (1) the amended complaint “provided no information

 7   about, e.g., what these companies [which licensed specified patents from defendant Uniloc] paid as

 8   part of their settlements with Uniloc,” (2) there are no allegations regarding whether the patents

 9   identified in the amended complaint “represent the ‘crown jewels’ of the field or just a small portion

10   of a large field of substitutes,” and (3) Apple and Intel “failed to make allegations tying the pricing

11   differential to aggregation of the patents at issue” in the amended complaint. Id. at 23-27. The

12   district court granted Apple and Intel leave to file a second amended complaint within 30 days, i.e.,

13   by February 5, 2021. The parties in the Antitrust Litigation stipulated to extend that deadline, and

14   Apple and Intel’s second amended complaint is due March 8, 2021.

15           Apple and Intel intend to overcome these perceived shortcomings in their second amended

16   complaint. To support the allegations in that complaint, Apple seeks Court authorization under

17   paragraph 14.1 of the protective order in the instant action to file under seal in the Antitrust

18   Litigation (1) information describing the historical prices IXI IP, LLC paid for the ’033 and ’532

19   patents, such as the purchase price of any patent portfolio encompassing the ’033 and ’532 patents

20   and (2) information describing the damages demands and royalty estimates regarding the value or

21   significance of the ’033 and ’532 patents that IXI IP, LLC has put forth in this litigation. In

22   particular, Apple requests permission to (1) share on an Outside Counsel Eyes Only basis the

23   following information and related documents with counsel for Apple and Intel in the Antitrust

24   Litigation and (2) for counsel for Apple and Intel in the Antitrust Litigation to file under seal in the

25   Antitrust Litigation portions of the documents and the information contained in them:

26                   the amount paid to acquire each of the ’033 and ’532 patents (in connection with the
27                    assignment of patents to IXI IP, LLC reflected on the USPTO’s public assignment

28                    database (see Ex. 2));


                                                              2

     Administrative Motion for Relief from Protective Order              Case No. 4:19-cv-06769-HSG
          Case 4:19-cv-06769-HSG Document 106 Filed 02/02/21 Page 4 of 7


 1                   the loan amounts granted in return for interests in the ’033 and ’532 patents (in
 2                    connection with the security interest to Fortress Credit Co LLC reflected on the

 3                    USPTO’s public assignment database (see Ex. 2)); and

 4                   damages demands and royalty estimates (based on damages contentions served on
 5                    July 30, 2020 and January 13, 2021).

 6           Apple’s Request for Relief from the Protective Order Should Be Granted

 7           The Ninth Circuit “strongly favors disclosure to meet the needs of parties in pending
 8   litigation.” Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992). When
 9   evaluating whether to grant relief from a protective order, the court considers “the relevance of the
10   protected discovery to the collateral proceedings and its general discoverability therein.” Foltz v.
11   State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1131 (9th Cir. 2003). Next, the court considers the
12   reliance interest of the party opposed to the relief; however, where a blanket protective order is at
13   issue, “any legitimate interest … can be accommodated by placing [the collateral litigants] under the
14   same restrictions on use and disclosure contained in the original protective order.”’ Id. at 1133.
15   Applying this framework, Apple’s limited request should be granted.
16           First, the limited information sought is relevant to Apple’s allegations that aggregation of
17   patents by IXI IP, LLC and other of the Antitrust Litigation defendants in patent markets has
18   reduced competition and resulted in supracompetitive royalties. In particular, this information is
19   relevant to showing that following IXI IP, LLC’s acquisition of the ’033 and ’532 patents, it has
20   sought supracompetitive royalties, which Apple alleges are a result of the anticompetitive conduct at
21   issue in the Antitrust Litigation. Indeed, the court’s order in the Antitrust Litigation makes clear that
22   Apple and Intel should seek leave to include such information in an amended complaint. See 3:19-
23   cv-07651-EMC, ECF No. 230 at 26 n.9. Accordingly, disclosure of these documents would be
24   consistent with Ninth Circuit precedent favoring disclosure to meet the needs of parties in pending
25   litigation. See Beckman, 966 F.2d at 476; Foltz, 331 F.3d at 1131; CBS Interactive, Inc. v. Etilize,
26   Inc., 257 F.R.D. 195, 204-206 (N.D. Cal. 2009) (allowing the plaintiff to use confidential material
27   produced by the defendant to pursue claims against the defendant in state court).
28           Second, IXI IP, LLC’s confidentiality interests in the documents will be maintained by


                                                              3

     Administrative Motion for Relief from Protective Order              Case No. 4:19-cv-06769-HSG
          Case 4:19-cv-06769-HSG Document 106 Filed 02/02/21 Page 5 of 7


 1   restricting access to outside counsel in the Antitrust Litigation subject to the terms of the Protective

 2   Order in this litigation and filing the confidential portions of Apple and Intel’s second amended

 3   complaint under seal. Purchase price and settlement amounts are considered trade secret

 4   information. See, e.g., Electronic Arts, Inc. v. U.S. Dist. Court for the N. Dist. of Cal., 298 Fed.

 5   App’x 568, 569 (9th Cir. 2008) (pricing terms, royalty rates, guaranteed minimum payment terms of

 6   licensing agreement constituted trade secret); Powertech Tec., Inc., v. Tessera, Inc., No. C 11-6121

 7   CW, 2012 U.S. Dist. LEXIS 75831, at *5 (N.D. Cal. May 31, 2012) (compelling reasons to seal

 8   license agreement). In the Antitrust Litigation, the court has previously granted sealing requests

 9   relating to information about Intel’s license and/or patent purchase agreements with third parties and

10   information about negotiations between either Intel or Apple and one or more defendants or non-

11   parties contained in the original and amended complaints. See, e.g., 3:19-cv-07651-EMC, ECF No.

12   54 at 1; id., ECF No. 193 at 1; id., ECF No. 215 at 1. That court has also previously sealed

13   information about damages demands that a defendant in the Antitrust Litigation regards as

14   confidential. See 3:19-cv-07651-EMC, ECF No. 193 at 1. Moreover, the January 6, 2021 ruling in

15   the Antitrust Litigation specifically notes that Apple and Intel could seek relief from the protective

16   order in other litigations “so that they [Apple and Intel] could make a filing under seal in this case,”

17   i.e., the Antitrust Litigation. 3:19-cv-07651-EMC, ECF No. 230 at 26 n.9.

18           The Court should grant relief from the Protective Order to allow Apple to include (under
19   seal) the information described above in their second amended complaint in the Antitrust Litigation.
20   Apple respectfully requests that the Court do so by March 1, 2021, in advance of the March 8, 2021
21   deadline for filing a second amended complaint in the Antitrust Litigation.
22

23

24

25

26

27

28


                                                              4

     Administrative Motion for Relief from Protective Order             Case No. 4:19-cv-06769-HSG
          Case 4:19-cv-06769-HSG Document 106 Filed 02/02/21 Page 6 of 7


 1   DATED: February 2, 2021                                      Respectfully submitted,

 2

 3
                                                                  /s/ Ameet A. Modi
 4                                                                John M. Desmarais (CA SBN 320875)
                                                                  Ameet A. Modi (CA SBN 331660)
 5                                                                Emily H. Chen (CA SBN 302966)
                                                                  DESMARAIS LLP
 6                                                                101 California Street, Suite 3070
                                                                  San Francisco, CA 94111
 7                                                                Tel: (415) 573-1900
                                                                  Fax: (415) 573-1901
 8                                                                jdesmarais@desmaraisllp.com
                                                                  amodi@desmaraisllp.com
 9                                                                echen@desmaraisllp.com

10                                                                Cosmin Maier (admitted pro hac vice)
                                                                  Brian D. Matty (admitted pro hac vice)
11                                                                Francesco D. Silletta (admitted pro hac vice)
                                                                  Joze Welsh (admitted pro hac vice)
12                                                                DESMARAIS LLP
                                                                  230 Park Avenue
13                                                                New York, NY 10169
                                                                  Tel: (212) 351-3400
14                                                                Fax: (212) 351-3401
                                                                  cmaier@desmaraisllp.com
15                                                                bmatty@desmaraisllp.com
                                                                  fsilletta@desmaraisllp.com
16                                                                jwelsh@desmaraisllp.com

17                                                                Counsel for Apple Inc.

18

19

20

21

22

23

24

25

26

27

28


                                                              5

     Administrative Motion for Relief from Protective Order                    Case No. 4:19-cv-06769-HSG
          Case 4:19-cv-06769-HSG Document 106 Filed 02/02/21 Page 7 of 7


 1                                          CERTIFICATE OF SERVICE
 2
             On this 2nd day of February 2021, I hereby certify that I caused the foregoing document
 3
     entitled Administrative Motion for Relief from Protective Order to be filed via the court’s CM/ECF
 4
     system, which shall send notice to the counsel of record for the parties.
 5

 6
     DATED: February 2, 2021
 7

 8                                                                /s/ Ameet A. Modi
                                                                  Ameet A. Modi
 9                                                                Attorney for Apple Inc.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                              6

     Administrative Motion for Relief from Protective Order                    Case No. 4:19-cv-06769-HSG
